Case 1:10-cv-06950-AT-RWL Document 1118 Filed 11/23/20 Page 1 of 2




                                                               November 23, 2020

 Via ECF

 The Honorable Robert W. Lehrburger,
     United States District Court for the
         Southern District of New York,
             500 Pearl Street,
                  New York, New York 10007-1312.

                Re:     Chen-Oster, et al. v. Goldman, Sachs & Co., et ano.
                        No. 10 Civ. 6950 (AT) (RWL) (S.D.N.Y.)



 Dear Judge Lehrburger:
                 Pursuant to Rule I.A of Your Honor’s Individual Practices, the parties
 jointly submit an errata sheet detailing proposed corrections to the transcript of the October
 20, 2020 conference.

                                                Respectfully submitted,

  /s/ Kelly M. Dermody                           /s/ Ann-Elizabeth Ostrager
  Adam T. Klein                                  Robert J. Giuffra, Jr.
  Cara E. Greene                                 Sharon L. Nelles
  Melissa L. Stewart                             Ann-Elizabeth Ostrager
  OUTTEN & GOLDEN LLP                            Hilary M. Williams
  685 Third Avenue, 25th Floor                   Joshua S. Levy
  New York, New York 10017                       SULLIVAN & CROMWELL LLP
  Telephone: (212) 245-1000                      125 Broad Street
  Facsimile: (646) 509-2060                      New York, New York 10004
                                                 Telephone: (212) 558-4000
  Paul W. Mollica                                Facsimile: (212) 558-3588
  161 North Clark Street, Suite 4700
  Chicago Illinois 60601                         Amanda Flug Davidoff
  Telephone: (212) 809-7010                      Elizabeth A. Cassady
  Facsimile: (312) 809-7011                      SULLIVAN & CROMWELL LLP
                                                 1700 New York Avenue, N.W. Suite 700
                                                 Washington, District of Columbia
                                                 20006-5215
                                                 Telephone: (202) 956-7500
Case 1:10-cv-06950-AT-RWL Document 1118 Filed 11/23/20 Page 2 of 2




 Kelly M. Dermody (admitted pro hac vice)     Barbara B. Brown (admitted pro hac vice)
 Anne B. Shaver (admitted pro hac vice)       Carson H. Sullivan (admitted pro hac vice)
 Tiseme G. Zegeye                             PAUL HASTINGS LLP
 LIEFF CABRASER HEIMANN &                     875 15th Street, NW
 BERNSTEIN, LLP                               Washington, DC 20005
 275 Battery Street, 29th Floor               Telephone: (202) 551-1700
 San Francisco, California 94111-3339
 Telephone: (415) 956-1000                    Patrick W. Shea
 Facsimile: (415) 956-1008                    PAUL HASTINGS LLP
                                              200 Park Avenue
 Rachel Geman                                 New York, NY 10166
 250 Hudson Street, 8th Floor                 Telephone: (212) 318-6405
 New York, New York 10013-1413
 Telephone: (212) 355-9500
 Facsimile: (212) 355-9592



 Attorneys for Plaintiffs                     Attorneys for Defendants




                                        -2-
